FILED
                              NOT FOR PUBLICATION                           OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OSBALDO BAHENA ALVAREZ,                           No.   14-72631

               Petitioner,                        Agency No. A097-857-757

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Osbaldo Bahena Alvarez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Latter-Singh v. Holder, 668 F.3d 1156, 1159 (9th Cir. 2012), and deny the petition

for review.

      The agency properly concluded that Alvarez’ conviction under California

Penal Code (“C.P.C.”) § 422 is a crime involving moral turpitude under 8 U.S.C.

§ 1227(a)(2)(A)(i), where the maximum sentence of incarceration that could have

been imposed was one year. See 8 U.S.C. § 1227(a)(2)(A)(i) (describing a crime

involving moral turpitude “for which a sentence of one year or longer may be

imposed); Latter-Singh, 668 F.3d at 1163 (a conviction under C.P.C. § 422 is

categorically a crime involving moral turpitude); C.P.C. § 422 (providing for

punishment “by imprisonment in the county jail not to exceed one year”).

Accordingly, the agency properly concluded that Alvarez is ineligible for

cancellation of removal. See 8 U.S.C. § 1229b(b)(C) (an applicant cannot have

been “convicted of an offense under [8 U.S.C.] section 1182(a)(2) [or]

1227(a)(2)”).

      Contrary to Alvarez’ contention, the petty offense exception of 8 U.S.C.

§ 1182(a)(2)(A)(ii) does not render him eligible for cancellation of removal, where

his conviction is otherwise covered by 8 U.S.C. § 1227(a)(2)(A)(i). See Mancilla-

Delafuente v. Lynch, 804 F.3d 1262, 1265 (9th Cir. 2015) (a crime of moral

turpitude was not entitled to petty offense exception of 8 U.S.C.


                                          2                                     14-72631
§1182(a)(2)(A)(ii), where the conviction was potentially punishable by one year

imprisonment, and was covered by § 1227(a)(2)(A)(i)).

      Contrary to Alvarez’ contention, our decision in Rosas-Casteneda v. Holder,

630 F.3d 881, amended by 655 F.3d 875 (9th Cir. 2011), does not relate to his case.

      In light of this disposition, we do not reach Alvarez’ remaining contentions.

      PETITION FOR REVIEW DENIED.




                                         3                                   14-72631